UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4259


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE DE JESUS GONZALEZ-ESTRADA, a/k/a Chewy,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:11-cr-00003-RJC-8)


Submitted:   November 15, 2013            Decided:   December 6, 2013


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina; Mythili Raman, Acting Assistant
Attorney General, Denis J. McInerney, Acting Deputy Assistant
Attorney General, Ross B. Goldman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jose       De    Jesus    Gonzalez-Estrada            (“Estrada”)         pleaded

guilty to conspiracy to distribute and to possess with intent to

distribute at least five kilograms of cocaine, in violation of

21 U.S.C. §§ 841(b)(1)(A), 846 (2012) (Count One); conspiracy to

distribute and to possess with intent to distribute at least 100

kilograms      of        marijuana,          in         violation      of        21     U.S.C.

§§ 841(b)(1)(B),          846    (2012)      (Count       Two);     and     conspiracy      to

commit money laundering, in violation of 18 U.S.C. § 1956(h)

(2012) (Count Three).                 He received a sentence of ninety-four

months’ imprisonment.             Estrada appeals his sentence, contending

that   the   district         court    erred       in   attributing       more    than    nine

kilograms     of    cocaine       to   him.         Although      we   affirm         Estrada’s

sentence, we remand for the purpose of correcting a clerical

error in the judgment. 1           See Fed. R. Crim. P. 36.

             Estrada and twelve codefendants were engaged in a drug

conspiracy that maintained a “stash house” in Charlotte, North

Carolina.          On    January       16,    2011,       law     enforcement         officers

observed     Estrada         exiting   the    stash       house    with     a   child’s    car

seat, which a search later revealed to contain one kilogram of


       1
        The judgment erroneously states that Count One was
dismissed on the Government’s motion.     However, the record
reveals that the Government did not move to dismiss any of the
counts, and no counts were dismissed.



                                               2
cocaine.         Searches of the stash house and two other vehicles

leaving the stash house revealed an additional seven kilograms

of   cocaine.          One       of   Estrada’s      codefendants         informed    law

enforcement that Estrada was a “runner” for the organization and

that, in December 2010, Estrada had delivered to him a total of

one and three-quarters kilograms of cocaine.

                At   sentencing,       Estrada      objected       to    the   probation

officer’s recommendation that Estrada be held responsible for

the cocaine recovered from the stash house and other vehicles.

The district court overruled the objection, finding that Estrada

“was aware of the bulk quantity coming in” to the stash house

and that “it was reasonably foreseeable to him that others were

moving similar weights [to Estrada’s one kilogram].”                           (J.A. 85-

86). 2

                Under the Sentencing Guidelines, a defendant convicted

of       conspiring        to    distribute         controlled          substances    “is

accountable for all quantities of contraband with which he was

directly        involved    and,      in   the    case    of   a   jointly     undertaken

criminal        activity,       all   reasonably         foreseeable     quantities   of

contraband that were within the scope of the criminal activity

that he jointly undertook.”                 U. S. Sentencing Guidelines Manual

§ 1B1.3 cmt. n.2 (2011).                   The government must prove the drug

         2
             “J.A” refers to the joint appendix filed by the parties.



                                              3
quantity attributable to the defendant by a preponderance of the

evidence.     United States v. Carter, 300 F.3d 415, 425 (4th Cir.

2002).      The     district        court     may    rely       on     information          in   the

presentence report unless the defendant affirmatively shows that

the information is inaccurate or unreliable.                                 Id.     A district

court’s    findings          on    drug     quantity      are        generally      factual       in

nature, and therefore we review them for clear error.                                 Id.

            We conclude that the district court did not err in

finding     that,       in     addition       to    the     two        and     three-quarters

kilograms of cocaine directly attributable to Estrada, the seven

kilograms from the stash house were reasonably foreseeable to

Estrada     based    on       his     position       as     a    drug        runner      for     the

organization.        See United States v. Santos-Rivera, 726 F.3d 17,

29-30 (1st       Cir.    2013).           Accordingly,          we    affirm       the   district

court’s    judgment.              Because    the    judgment          does    not     accurately

recite the disposition of this case, we remand to the district

court with instructions for the court to correct the clerical

error found on the first page of the judgment.                                     See Fed. R.

Crim. P. 36.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    Court       and    argument       would       not    aid    the     decisional

process.

                                                                      AFFIRMED AND REMANDED



                                               4